DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cross bar” of a vehicle (e.g., claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 9-10, 17, and 20 are objected to because of the following informalities:
Claim 9 Lns.3 and 5: the clauses “accept ambient air” and “accept circulating gas” should be amended to recite “accept the ambient air” and “accept the circulating gas” since the antecedent basis for the ambient air and circulated gas are established in claim 8.
Claim 10 Ln.2: the clause “accept circulating gas” should be amended to recite “accept the circulating gas” since claim 8 provides the antecedent basis for the circulating gas.
Claim 17 Ln.2: the clause “said vehicle” should be amended to recite “a vehicle” for antecedent reasons (i.e., claim 1 does not provide the antecedent basis for the vehicle). 
Claim 20 Ln.9: the clause “a side thereof” should be amended to recite “a first side thereof” so that the clause is consistent with “said first side” recited in line 11 of the claim.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other informalities present in the claims. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 15, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7-8 of U.S. Patent No. 10,925,174 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Reference Patent anticipate the claims of the Instant Application.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitation.
Instant Application: 17/171,427
Reference Patent: US 10,925,174
1) An interchangeable display assembly system, said system comprising: a number of digital side assemblies, each comprising an electronic display; a number of static side assemblies, each comprising a poster cavity configured to accept signage; a number of cover side assemblies; and a frame configured to interchangeably accept any one of the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies at a first portion (scope is encompassed by the “first side assembly” of the Reference Patent) thereof and any other one of the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies at a second portion thereof (scope is encompassed by the “second side assembly”).
1) A system for interchangeable displays, said system comprising: a number of digital side assemblies, each comprising an electronic display; a number of static side assemblies, each comprising a poster cavity configured to accept signage; a number of cover side assemblies; a first side assembly that is selected to be only one from a group consisting of: one of the digital side assemblies, one of the static side assemblies, and one of the cover side assemblies; a second side assembly that is selected to be only one from a group consisting of: one of the digital side assemblies, one of the static side assemblies, and one of the cover side assemblies; and a frame configured to interchangeably accept the first and second side assembly.
19) An interchangeable display assembly system, said system comprising: a number of digital side assemblies, each comprising an electronic display; a number of static side assemblies, each comprising a poster cavity configured to accept signage; a number of cover side assemblies; and a frame configured to interchangeably accept, in a moveable fashion, any one of the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies at a first portion (scope encompassed by the first side assembly of the Reference Patent) thereof and any other one of the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies at a second portion (scope encompassed by the second side assembly of the Reference Patent) thereof.
1) A system for interchangeable displays, said system comprising: a number of digital side assemblies, each comprising an electronic display; a number of static side assemblies, each comprising a poster cavity configured to accept signage; a number of cover side assemblies; a first side assembly that is selected to be only one from a group consisting of: one of the digital side assemblies, one of the static side assemblies, and one of the cover side assemblies; a second side assembly that is selected to be only one from a group consisting of: one of the digital side assemblies, one of the static side assemblies, and one of the cover side assemblies; and a frame configured to interchangeably accept the first and second side assembly.
7) The system of claim 1 wherein: said first and second side assembly are mounted to said frame in a moveable fashion.

Claim 7 of the Instant Application is encompassed by Claim 3 of the Reference Patent.
Claim 15 of the Instant Application is encompassed by Claim 8 of the Reference Patent.

Claims 1, 2, 13-14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,716,224 (Reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Reference Patent anticipate the claims of the Instant Application.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitation.
Instant Application: 17/171,427
Reference Patent: US 10,716,224
1) An interchangeable display assembly system, said system comprising: a number of digital side assemblies, each comprising an electronic display; a number of static side assemblies, each comprising a poster cavity configured to accept signage; a number of cover side assemblies; and a frame configured to interchangeably accept any one of the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies at a first portion (scope encompassed by “first side assembly” of the Reference Patent) thereof and any other one of the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies at a second portion (scope encompassed by “second side assembly” of the Reference Patent) thereof.
1) A field serviceable and interchangeable display system comprising: a number of digital side assemblies, each comprising an electronic display; a number of static side assemblies, each comprising a poster cavity configured to accept signage; a number of cover side assemblies; a first side assembly selected from the group consisting of: one of the digital side assemblies, one of the static side assemblies, and one of the cover side assemblies; a second side assembly selected from the group consisting of: one of the digital side assemblies, one of the static side assemblies, and one of the cover side assemblies; and a frame configured to interchangeably accept the first and second side assembly, wherein said first and second side assembly are mounted to said frame in a hinged fashion.
19) An interchangeable display assembly system, said system comprising: a number of digital side assemblies, each comprising an electronic display; a number of static side assemblies, each comprising a poster cavity configured to accept signage; a number of cover side assemblies; and a frame configured to interchangeably accept, in a moveable fashion (scoped encompassed by “hinged fashion” of the Reference Patent), any one of the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies at a first portion (scope encompassed by “first side assembly” of the Reference Patent) thereof and any other one of the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies at a second portion (scope encompassed by “second side assembly” of the Reference Patent) thereof.
1) A field serviceable and interchangeable display system comprising: a number of digital side assemblies, each comprising an electronic display; a number of static side assemblies, each comprising a poster cavity configured to accept signage; a number of cover side assemblies; a first side assembly selected from the group consisting of: one of the digital side assemblies, one of the static side assemblies, and one of the cover side assemblies; a second side assembly selected from the group consisting of: one of the digital side assemblies, one of the static side assemblies, and one of the cover side assemblies; and a frame configured to interchangeably accept the first and second side assembly, wherein said first and second side assembly are mounted to said frame in a hinged fashion.

Claim 2 of the Instant Application is encompassed by Claim 5 of the Reference Patent.
Claim 13 of the Instant Application is encompassed by Claim 11 of the Reference Patent.
Claim 14 of the Instant Application is encompassed by Claim 12 of the Reference Patent.

Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent No. 10,716,224 (Reference Patent) in view of Barnes (US 20120224116). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application are rejected as being unpatentable over the claims of the Reference Patent in view of Barnes.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the Reference Patent and the Instant Application.
Instant Application: 17/171,427
Reference Patent: US 10,716,224
20) An interchangeable display assembly system, said system comprising: a number of digital side assemblies, each comprising an electronic display for displaying images located rearward (scope encompassed by “said electronic display is located behind the transparent layer” of Reference Patent) of a cover panel (encompassed by “transparent layer” of Reference Patent); a number of static side assemblies, each comprising a cover layer forming part of a poster cavity configured to accept signage for viewing; a number of cover side assemblies configured to block a view therebeyond; and a frame configured to interchangeably accept, in a moveable fashion (scope encompassed by “hinged fashion” of Reference Patent), any one of the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies at a side (scope encompassed by “first side assembly” of Reference Patent) thereof and any other one of the number of digital side assemblies, the number of static side assemblies, and the number of cover side assemblies at a second side (scope encompassed by “second side assembly” of Reference Patent) thereof which opposes (scope encompassed by “back to back arrangement” of Reference Patent) said first side.
1) A field serviceable and interchangeable display system comprising: a number of digital side assemblies, each comprising an electronic display; a number of static side assemblies, each comprising a poster cavity configured to accept signage; a number of cover side assemblies; a first side assembly selected from the group consisting of: one of the digital side assemblies, one of the static side assemblies, and one of the cover side assemblies; a second side assembly selected from the group consisting of: one of the digital side assemblies, one of the static side assemblies, and one of the cover side assemblies; and a frame configured to interchangeably accept the first and second side assembly, wherein said first and second side assembly are mounted to said frame in a hinged fashion.

3) The system of claim 1 wherein: said frame is configured to accept said first and second side assemblies in a back to back arrangement.

5) The system of claim 4 wherein: each of said digital side assemblies comprise: a transparent layer, wherein said electronic display is located behind the transparent layer; a first channel configured to receive circulating gas, wherein said first channel is located between said transparent layer and said electronic display; and a second channel configured to receive ambient air, wherein said second channel is located behind said electronic display.

However, none of claims 1, 3, and 5 claims:
A number of static side assemblies, each comprising a cover layer forming part of a poster cavity configured to accept signage for viewing; a number of cover side assemblies configured to block a view therebeyond.
Barnes however teaches (Figs.1-2):
A number of static side assemblies (12), each comprising a cover layer (40A and/or B) forming part of a poster cavity configured to accept signage for viewing ([0031], [0034], and [0053]: there is some sort of poster cavity to allow a static advertisement/image to be placed between the cover layer 40a,b and frame 30); a number of cover side assemblies (30) configured to block a view therebeyond (Figs.1-2, [0043], and [0050]: the cover side assembly 30 works along with the digital side assembly 14 and/or with the static side assembly 12 so that a user cannot see straight through the frame 24 like a through-hole).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to modify the claimed device of the Reference Patent such that each of the static side assemblies comprise a cover layer forming part of the poster cavity, as claimed, in order to provide an improved means of holding the signage to the frame (i.e., the cover layer provides additional holding means between the signage and the frame).  Furthermore, it would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further modify the claimed device of the Reference Patent such that the cover side assembly blocks a view therebeyond, as claimed, in order to provide improved security (i.e., better prevent accidental or unauthorized opening) as taught by Barnes ([0053]).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-7, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (US 20120224116).
Regarding claim 1, Barnes discloses (Figs.1-2):
An interchangeable display assembly system, said system comprising: a number of digital side assemblies (14), each comprising an electronic display ([0031]: the LCD display panel defines the electronic display); a number of static side assemblies (12), each comprising a poster cavity configured to accept signage ([0031], [0034], and [0053]: there is some sort of poster cavity to allow a static advertisement/image to be placed between the chassis 40a,b and frame 30); a number of cover side assemblies (30); and a frame (24) configured to interchangeably accept ([0005]-[0006] and [0033]) any one of the number of digital side assemblies (14), the number of static side assemblies (12), and the number of cover side assemblies (30) at a first portion (See Figure Below) thereof and any other one of the number of digital side assemblies (14), the number of static side assemblies (12), and the number of cover side assemblies (30) at a second portion thereof (See Figure Below).


See next page→

    PNG
    media_image1.png
    764
    916
    media_image1.png
    Greyscale

Regarding claim 19, Barnes discloses (Figs.1-2):
An interchangeable display assembly system, said system comprising: a number of digital side assemblies (14), each comprising an electronic display ([0031]: the LCD display panel defines the electronic display); a number of static side assemblies (12), each comprising a poster cavity configured to accept signage ([0031], [0034], and [0053]: there is some sort of poster cavity to allow a static advertisement/image to be placed between the chassis 40a,b and frame 30); a number of cover side assemblies (30); and a frame (24) configured to interchangeably accept ([0005]-[0006] and [0033]), in a moveable fashion ([0050]: the brackets 52 permit the frame to movably interchange a digital side assembly 14 with a static side assembly, or vice-versa), any one of the number of digital side assemblies (14), the number of static side assemblies (12), and the number of cover side assemblies (30) at a first portion (See Figure of Claim 1) thereof and any other one of the number of digital side assemblies (14), the number of static side assemblies (12), and the number of cover side assemblies (30) at a second portion (See Figure of Claim 1) thereof.
Regarding claim 5, Barnes further discloses:
Wherein: each of said number of static side assemblies (12) comprise a cover layer (40A and/or B) forming part of said poster cavity ([0031], [0034], and [0053]: there is some sort of poster cavity to allow a static advertisement/image to be placed between the chassis 40a,b and frame 30) and configured to permit viewing of the signage ([0031]) through said cover layer (40A and/or B) (Fig.2: the signage can be viewed through the light source 42 and the apertures in the cover layer 40A,B).
Regarding claim 6, Barnes further discloses:
Wherein: each of said number of cover side assemblies (30) are configured to obfuscate a view therethrough (Figs.1-2, [0043], and [0050]: the cover side assembly 30 works along with the digital side assembly 14 and/or with the static side assembly 12 so that a user cannot see straight through/obfuscate the view of the interior structure of the frame 24).
Regarding claim 7, Barnes further discloses:
The first portion (See Figure of Claim 1) of said frame (24) opposes (See Figure of Claim 1) said second portion (See Figure of Claim 1) of the frame (24).
Regarding claim 13, Barnes further discloses:
Hinging elements ([0053]: "one or more hinge") located at said frame (24).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of Dunn (US 20150319882).
Regarding claim 2, Barnes does not explicitly disclose:
Wherein: each of said number of digital side assemblies comprise a cover panel located forward of said electronic display and configured to permit viewing of images displayed at said electronic display through said cover panel.
Dunn however teaches (Figs.1-4):
Each of said number of digital side assemblies (1000) comprise a cover panel (200) located forward (See Fig.3) of said electronic display (210) and configured to permit viewing of images (Figs.2-3: the images/pictures displayed by the electronic display 210 will be seen through the cover panel 200) displayed at said electronic display (210) through said cover panel (200).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to modify the device of Barnes such that each of said number of digital side assemblies comprise a cover panel that is provided in front of the electronic display to permit viewing of images displayed at said electronic display through said cover panel, as claimed, in order to provide a space efficient digital side assembly as suggested by Dunn ([0022]) (i.e., the display side assembly will utilize flat panel displays, which will allow a manufacturer to produce a digital side assembly with a compact width/thickness size and thus making it more optimal for transport and installation/removal).
Regarding claim 3, Dunn further teaches:
Wherein: each of said number of digital side assemblies (1000) comprise a backlight (220) located rearward (See Fig.3) of said electronic display (210).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to further modify the device of modified Barnes such that each digital side assembly comprises a backlight that is located rearward of the electronic display, as claimed, in order to achieve the space efficient digital side assembly as discussed in claim 2 above.
Regarding claim 4, Barnes further discloses:
Wherein: each electronic display ([0031]: the LCD display panel defines the "electronic display") of each of said number of digital side assemblies (14) comprise a liquid crystal display ([0031]).
Regarding claim 20, Barnes discloses (Figs.1-2):
An interchangeable display assembly system, said system comprising: a number of digital side assemblies (14), each comprising an electronic display for displaying images ([0031]: the LCD display panel defines the electronic display for displaying images); a number of static side assemblies (12), each comprising a cover layer (40A and/or B) forming part of a poster cavity configured to accept signage for viewing ([0031], [0034], and [0053]: there is some sort of poster cavity to allow a static advertisement/image to be placed between the cover layer 40a,b and frame 30); a number of cover side assemblies (30) configured to block a view therebeyond (Figs.1-2, [0043], and [0050]: the cover side assembly 30 works along with the digital side assembly 14 and/or with the static side assembly 12 so that a user cannot see straight through the frame 24 like a through-hole); and a frame (24) configured to interchangeably accept ([0005]-[0006] and [0033]), in a moveable fashion ([0050]: the brackets 52 permit the frame to movably interchange a digital side assembly 14 with a static side assembly, or vice-versa), any one of the number of digital side assemblies (14), the number of static side assemblies (12), and the number of cover side assemblies (13) at a side (See Figure of Claim 1) thereof and any other one of the number of digital side assemblies (14), the number of static side assemblies (12), and the number of cover side assemblies (30) at a second side (See Figure of Claim 1) thereof which opposes (See Figure of Claim 1) said first side.
However, Barnes does not explicitly disclose:
An electronic display for displaying images located rearward of a cover panel.
Dunn however teaches (Figs.1-4):
An electronic display (210) for displaying images located rearward (See Fig.3) of a cover panel (200).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to modify the device of Barnes such that the electronic display has a cover panel that is placed in front of the electronic display so that the electronic display displays images reward the cover panel, as claimed, in order to provide a barrier that can better protect the electronics display from damages (i.e., the cover panel will act as a shielding layer).
See next page→
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of DeMars (US 20160242329).
Regarding claim 8, Barnes does not disclose:
Wherein: each of said number of digital side assemblies comprise: at least a portion of a closed loop airflow pathway for circulating gas; and at least a portion of an open loop airflow pathway for ambient air.
DeMars however teaches (Figs.1, 4, 8, and 22):
Wherein: each of said number of digital side assemblies (See Fig.22) comprise: at least a portion of a closed loop airflow pathway ([0083]: the pathway that air/gas 700 travels is the “closed loop airflow pathway”) for circulating gas ([0083]); and at least a portion of an open loop airflow pathway ([0083]: the pathway that air/fluid 400 travels is the “open loop airflow pathway”) for ambient air ([0092]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of DeMars to modify the device of Barnes such that each of said number of digital side assemblies comprise at least a portion of a closed loop airflow pathway that circulates gas and at least a portion of an open loop airflow pathway for ambient air, as claimed, in order to provide cooling means for the digital side assemblies that will better ensure that the assemblies do not overheat and break when mounted to the frame, and thus improve the overall usable life.
Regarding claim 9, DeMars further teaches:
Wherein: each of said number of digital side assemblies (See Fig.22) comprise: a channel (102) configured to accept the ambient air ([0092]) and forming at least part of said open loop airflow pathway ([0083]: the pathway that air/fluid 400 travels is the “open loop airflow pathway”); and a second channel ([0083]: any one or all of the gas pathways of the heat exchanger 100 defines the “second channel”) configured to accept the circulating gas ([0083]) and forming at least part of said closed loop airflow pathway ([0083]: the pathway that air/gas 700 travels is the “closed loop airflow pathway”).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of DeMars to further modify the device of modified Barnes such that each digital side assembly comprises a channel that accepts the ambient air and forms at least part of the open loop airflow pathway, and such that it has a second channel that accepts the circulated gas and forms at least part of the closed loop airflow pathway, as claimed, in order to achieve the improved usable life as discussed in claim 8 above.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) and DeMars (US 20160242329) as applied to claim 9 above, and further in view of Dunn (US 20150009627).
Regarding claim 10, modified Barnes does not explicitly teach:
Wherein: said frame defines at least a portion of a cavity configured to accept circulating gas and forming at least part of said closed loop airflow pathway.
Dunn however teaches (Figs.2-4):
Wherein: said frame (See Figure Below) defines at least a portion of a cavity (30) configured to accept circulating gas (20) and forming at least part of said closed loop airflow pathway (Fig.3 and [0020]: the pathway of 20 define the “closed loop airflow pathway”).

    PNG
    media_image2.png
    389
    867
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to further modify the device of Barnes such that the frame defines at least a portion of a cavity to accept circulating gas and forms at least part of the closed loop airflow pathway, as claimed, in order to provide an efficient cooling system that can better ensure that the assemblies mounted to the frame do not overheat as taught by Dunn ([0003]).
Regarding claim 11, Dunn further teaches:
An electronics plate (31) extending from said frame (See Figure of Claim 1) and within the cavity (30), wherein said electronics plate (31) is configured to receive a plurality of electronic components (35).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to further modify the device of modified Barnes such that it has an electronics plate that extends from the frame and placed within the cavity so that the electronics plate receives a plurality of electronic components, as claimed, in order to provide a simple and efficient arrangement that can effectively cool the electronic components in the frame as taught by Dunn ([0003] and [0022]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of Dunn (US 20150009627).
Regarding claim 12, Barnes does not disclose:
An open loop fan mounted at a first location of said frame and configured to force ambient air through an open loop airflow pathway when activated; and a closed loop fan mounted at a second location of said frame and configured to force circulating gas through a closed loop airflow pathway when activated.
Dunn however teaches (Figs.2-4):
An open loop fan (200) mounted at a first location (Figs.2-3) of said frame (See Figure of Claim 10) and configured to force ambient air ([0020]) through an open loop airflow pathway (Fig.3: the pathway of 10 and/or 15 defines the “open loop airflow pathway”) when activated; and a closed loop fan (200) mounted at a second location (See Figs.2-4) of said frame and configured to force circulating gas (20) through a closed loop airflow pathway (Figs.3-4: the pathway of 20 defines the “closed loop airflow pathway”) when activated.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dunn to modify the device of Barnes such that it has an open loop fan that is mounted at a first location of the frame and a closed loop fan that is mounted at a second location of the frame, as claimed, in order to provide an efficient cooling system that can better ensure that the assemblies mounted to the frame do not overheat as taught by Dunn ([0003]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of Hillstrom (US 6125565).
Regarding claim 14, Barnes does not explicitly disclose:
Pins configured to extend through a portion of said hinging elements.
Hillstrom however teaches (Figs.3 and 7-9):
Pins (Col.10 Lns.4-6 and Figs.3 and 7-9: either the “rivets” or “fasteners” can reasonably read on the “pins” that will extending through the hinge in order to connect to the door 100 to the frame 22) configured to extend through a portion of said hinging elements (112).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hillstrom to modify the device of Barnes such that it has pins that are configured to extending through a portion of the hinging elements, as claimed, in order to securely mount the hinging elements to the frame.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of Idems (US 20110058326).
Regarding claim 15, Barnes does not explicitly teach:
Wherein: the frame is configured for installation at a sidewalk.
Idems however teaches (Figs.1-3):
The frame (18) is configured for installation at a sidewalk ([0005]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Idems to modify the device of Barnes such that the frame is configured for installation at a sidewalk, as claimed, in order to provide the display system of Barnes with a higher degree of flexibility for marketers due to the greater number of applications that the display system can be implemented as taught by Idems ([0005]).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Examiner’s Note: Regarding claim 15, the limitations of the claim are directed to the intended use of the interchangeable display assembly system, and inasmuch as it imparts any additional structure and absent any evidence to the contrary, the interchangeable display assembly system of Barnes as modified by Idems is capable of acting in a manner as recited in the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 18, Barnes does not disclose:
At least one fan mounted to said frame.
Idems however teaches (Figs.1-3):
At least one fan (32) mounted to said frame (18).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Idems to modify the device of Barnes such that the frame comprises at least one fan, as claimed, in order to provide ventilation means that will better prevent the frame and the assemblies coupled to the frame from overheating as taught by Idems ([0039]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 20120224116) in view of Fahs (US 5132666).
Regarding claim 16, Barnes does not disclose:
Wherein: the frame is configured for installation at a roof of a vehicle.
Fahs however teaches (Figs.1-4):
Wherein: the system (10) is configured for installation at a roof (See Fig.3) of a vehicle (30).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Fahs to modify the devices of Barnes such that the frame is configured for installation at a roof of a vehicle, as claimed, since it is known in the art that a display apparatus can be used on the roof of a vehicle in order to display desired information as taught by Fahs (Col.1 Lns.64-68-Col.2 Lns.1-15).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Examiner’s Note: Regarding claim 16, the limitations of the claim are directed to the intended use of the interchangeable display assembly system, and inasmuch as it imparts any additional structure and absent any evidence to the contrary, the interchangeable display assembly system of Barnes as modified by Fahs is capable of acting in a manner as recited in the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 17, Barnes does not disclose:
Wherein: the frame is configured for installation at a cross bar for said vehicle.
Fahs however teaches (Figs.1-4):
Wherein: the frame (10) is configured for installation at a cross bar (23) for said vehicle (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the above teaching of Fahs to modify the device of Barnes such that the frame is configured for installation at a cross bar for a vehicle, as claimed, in order to provide a system that can be easily mounted to the vehicle and allow a user to display a desired image as taught by Fahs (Col.1 Lns.36-39 and 57-61).

See next page→

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20140078407: hinging devices that utilize pins to connect a door to a frame.
US 20170083043, US 20170074453: a cooling assembly for a display system.
US 9282676: a cooling assembly for a display system that utilizes a closed loop fan and an open loop fan.
US 20150319882: a back to back display system.
US 20140361138: a poster holder assembly.
US 20140334100: a cooling assembly for a display system.
US 20100079979: a display system that utilizes a cooling assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835